PER CURIAM.
Although there has been some confusion as to whether the order on appeal is pursuant to Florida Rule of Criminal Procedure 3.850 or 3.800(a), we treat it as being a rule 3.800(a) appeal. (The grounds argued by appellant have aspects of both ineffective assistance of counsel and illegal sentence, but it is primarily the latter.) Our analysis and disposition would be the same under either rule, and by treating this as a rule 3.800(a) appeal, we give the appellant the additional opportunity to file a brief. Appellant has done so, and pursuant to Florida Rule of Appellate Procedure 9.315, we have determined that no answer brief is necessary, and that an expedited disposition is appropriate. Having considered appellant’s brief, the record on appeal, and the very thorough order of the trial court, we conclude that no error exists.
AFFIRMED.
GUNTHER, WARNER and POLEN, JJ., concur.